DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments, Remarks, and Affidavit under 37 CFR 1.132 (referred to herein as “Rule 132” affidavit or declaration), filed 18 January 2022, in the matter of Application N° 16/337,350.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added, amended, or canceled.
No new matter has been added.
Thus, claims 15-17, 21-30, and 32-34 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.








Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 10 September 2021 since the art that was previously cited continues to read on the previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, 21-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Garigapati et al. (US Pre-Grant Publication Nº 2012/0288446 A1; of record).
As amended, claim 15 recites a method of adhering a first soft tissue to a second soft tissue using a tissue adhesive which comprises an aqueous solution, α-tricalcium phosphate (α-TCP), a phosphorylated amino acid, and a silicate compound [emphases added].  
The positively recited method steps comprise the steps of:
applying the tissue adhesive to the first soft tissue or the second soft tissue (and optionally leaving the adhesive for suitable period of time);
contacting the first and second tissues with one another;
(optionally applying pressure to the two tissues for a suitable period of time); and
letting the tissue adhesive cure.
Garigapati is directed to tissue adhesion (see e.g., Abstract) and compositions which are disclosed as being applied in such a manner are similarly disclosed.  Example 3, for instance, expressly teaches a composition containing α-TCP, phosphoserine, and water (see Table 3, formulation 4).
The Examiner notes that the foregoing Example does not disclose the presence the newly recited silicate compound.
MPEP §2123(II) states that, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  In the instant case, the Examiner notes that the practiced compositions teach the inclusion of an additive (see e.g., claim 13).  As evidenced by the above teachings of Example 3, for instance, α-TCP appears to be a preferred additive compound.  Alpha-TCP is also disclosed in claim 14 as claim 14 is that the additive may be defined by multiple compounds, among which, calcium silicate is taught.
The claims disclose applying an adhesive formulation to a first surface (e.g., bone) and then placing that first surface in contact with a material (e.g., soft tissue) to be joined to the bone and then allowing the adhesive mixture to cure (see e.g., claims 109 and 110).  The application of pressure is optional (see e.g., 109 and 116).
The foregoing is considered to teach and suggest the limitations recited in claims 15 and 17.
Claims 16 and 34 recite that at least one of the first and second tissues is selected from such materials as tendon, ligament, fascia, skin, fibrous tissue, muscle, fat, nerve, or blood vessel.  The foregoing teaches that at least one of the materials involved in the adhesion process is a soft material.  Such tissue is further defined as including tendon, ligament, and cartilage.  See e.g., ¶[0039], ¶[0040], and ¶[0069].
The previously recited limitations of claims 21-30 and 32-34 are directed to previously rejected compositional limitations of canceled claims 20 and 2-13, respectively.
Claim 22 recites that the amount of phosphorylated amino acid (e.g., phosphoserine) will be present in an amount ranging from 50-85 wt% of the composition.  Claim 23 narrows this range to 60-80 wt%.  Claims 24 and 25 recite ranges for the phosphorylated amino acid.  Claim 28 recites that at least 98 wt% of the composition will comprise the aqueous solution, α-TCP, and phosphorylated amino acid and that the phosphorylated amino acid represents 60-80 wt% of the composition.  Claim 21 recites a similar combination of limitations as does claim 28 with the exception that the trio of elements comprise 95 wt% of the composition and the phosphorylated amino acid represents 50-85 wt% of the composition.  Claim 29 recites that the combination of 
The aforementioned formulation disclosed in Table 3 of Example 3 of Garigapati is one which discloses that the three recited components represent 100% of the composition.  Such is considered to expressly meet the at least 95 wt% and at least 98 wt% portion of claims 21 and 26-29.  Though that particular formulation does teach the limitations recited in claims 24 and 29, it is deficient with respect to the recitations of claims 22, 23, 25, and 28 as the formulation contains only 31.9 wt% of phosphoserine.
Despite this perceived deficiency, the Examiner points out that Garigapati provides broader teaching and suggestion for the phosphoserine component.  Throughout the reference, this component is taught and suggested as ranging from 10 wt% to 90 wt% of the composition (see e.g., ¶[0017]; claim 1).
Based on the combined teachings within the reference, the Examiner presents the conclusion that a person of ordinary skill in the art would have been had a reasonable expectation of success in producing any of the recited compositions of claims 22, 23, and 28.  As stated above, the reference provides a clear teaching for a composition which is composed of α-TCP, phosphoserine, and water.  Though that Example provides a specific example with a specific amount of phosphoserine, the reference provides additional, seemingly non-preferred embodiments or teachings in the more broadly disclosed range of 10-90 wt% of the phosphoserine component.  As such, the broader disclosure is considered to teach and suggest the recited limitations, absent a clear showing of evidence to the contrary.  See MPEP §2123(II).
The limitations recited in claim 30 narrow the phosphorylated amino acid to phosphorylated serine.  This limitation is expressly met by the foregoing formulation disclosed in Example 3 (Table 3; formulation 4).  As the composition discloses being composed of only α-TCP, phosphorylated serine, and water, it thus expressly meets the limitations recited in claim 32 as it contains no silicate compound and the “aqueous solution” is water.  
Lastly, claim 33 recites that the composition of claim 15 will further comprise a hydrogel.  The Examiner notes that the instant specification identifies such a component as being the aqueous solution being in the form of a hydrogel such as hyaluronic acid, chitosan, collagen or combination thereof (see Spec. pg. 6, lines 26-29).
The practiced compositions of Garigapati are taught as further comprising an additive wherein the additive is selected from such compounds as collagen (see e.g., claims 13 and 14).  The disclosure of the reference is thus considered to teach and suggest that the practiced composition may be in the form of a collagen-based hydrogel. 
Based on the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method.  The Examiner notes that the method disclosed in Example 1 is deficient somewhat in that it does not disclose adhering together two surfaces of soft tissue.  However, since the broader teachings of the reference teach and suggest the adhesion of soft tissue, the reference is thus considered to minimally suggest to the skilled artisan that two such surfaces may also be adhered.  Furthermore, the Examiner advances the argument that the method disclosed by ¶[0070] is   demonstrative of the limitations of claim 17 that the adhesion procedure may be conducted outside of the body (aka in vitro).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 15-17, 21-30, and 32-34 under 35 USC 103(a) as being unpatentable over the teachings of Garigapati et al. have been fully considered but they are not persuasive.
At the outset, Applicants’ affidavit has been considered in its entirety and is noted as being referred to throughout the filed response.  To this end, the remarks and affidavit will be considered and responded to simultaneously.
Applicants’ response reiterates two key points of traversal in response to the above rejection regarding the teachings of the reference over claims 15 and 17:
Garigapati does not teach a method of adhering two soft tissues; and
The reference does not teach or suggest an adhesive composition that contains phosphoserine.
The Examiner, in response, continues to respectfully disagree with Applicants and maintains that the reference does teach and suggest the above points.
The remarks directed to the materials that the adhesive composition is used to adhere are taught throughout the reference.  The Abstract, cited by the Examiner, states that 
“[c]ompositions and methods of their use to adhere a variety of materials together are disclosed herein. The compositions include at least multivalent metal compound, an effective amount of a compound that is structurally similar to phosphoserine, and can be mixed with an aqueous solution. The compositions provide adhesive and cohesive strength in both wet and dry environments which exhibit bond strength upon curing with the possible usage as bone cement for bone filler applications.”

The Examiner does not disagree that Abstract does not mention the adhesion of two soft tissues.  However, the reference does teach and suggest soft tissues as being capable of being adhered together, and in combination with bone material.  Paragraph [0039], as Applicants affirm on the record, provides the teaching that supports the Examiner’s position:
“[t]he compositions also have the capacity to enhance fixation of a joint replacement prosthesis to bone (e.g. hip acetabular cup or femoral stem). The compositions adhere the junction of at least one of a tendon, ligament, cartilage, a bone graft, and/or dental implants to bone. ” [emphases added]

The Examiner does not refute the teachings that Applicants say are present in the reference.  However, the reference does also teach and suggest that multiple (at least one) soft tissue types may be adhered together and, in addition or in the alternative to bone.
The Examiner respectfully maintains that Applicants’ remarks and affidavit are not persuasive on this point.

The second ground upon which the traversal is made is also not persuasive.  As an initial point, the limitations recited in claim 15 are directed to “a phosphorylated amino acid.”  It provides no added definition of the amino acid until claim 30 wherein the phosphorylated amino acid is phosphorylated serine (aka phosphoserine).
Applicants’ remarks and affidavit have, again, been carefully considered and the key argument is that Garigapati does not include phosphoserine, but instead is directed to “phosphoserine type compounds.” It appears that Applicants are defining the reference as being directed to compounds that possess phosphoserine as at least a core portion of their overall phosphorylated amino acid compounds and that they improperly use the term “phosphoserine” throughout.
The Examiner disagrees.
Arguably, throughout the reference, variants of phosphoserine are used in the practiced tissue adhesive products.  However, the breadth to which Applicants’ phosphorylated amino acid is recited remains respectfully read upon by Garigapati.  That is, the phosphoserine that is eventually recited is considered to be read upon by those derivations (i.e., species) of phosphoserine that are disclosed in the reference.
Furthermore, compounds that are disclosed are noted as defining their “R” groups as possessing pendant groups that are, in fact, phosphoserine. For instance, claim 117, has variables R-R3 that may be defined by the Group VIIIa formula:

    PNG
    media_image1.png
    101
    199
    media_image1.png
    Greyscale

The Examiner additionally notes that the use of the term phosphoserine type compounds is disclosed as being an alternative embodiment to the use of phosphoserines themselves.  See ¶[0018] versus ¶[0020], for instance.  Also noted is that the term phosphoserine appears 91 times in the reference, twelve of which are references to “phosphoserine type compounds.”  Chief amongst those disclosures are the aforementioned Example 3 which clearly places phosphoserine in the tissue adhesive formulations that are practiced.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims under consideration remain rejected; no claims are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615